DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 2, 2022 has been entered.
Response to Amendment and Status of Claims
Applicant's amendments to the claims, filed May 2, 2022, are acknowledged. Claims 39, 67 and 73 are amended. Claims 40 and 62-63 are cancelled. No new matter has been added. Claims 73-76 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, Group II, directed to a hot-formed, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on August 3, 2021.
Claims 39, 41-59 and 64-76 are currently pending, with Claims 39, 41-59 and 64-72 being considered in this office action. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 59 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 59, the claim recites wherein the pre-product is heated to a temperature range above 60C and below 450C, while the claim from which it depends from (Claim 39) recites a range of above 60C and below 350C. In this instance, a narrow claim followed by a broad claim causes uncertainty towards which range is required to meet the claimed limitations.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 39, 41-44, 46-51, 67 and 64-69 are rejected under 35 U.S.C. 103 as being unpatentable over Xu (US 20170137909 A1) in view of Hammer (US 20160201157 A1).
Regarding Claims 39, Xu discloses a method for producing a component with a minimum tensile strength of 700 MPa and elongation at fracture A80 of at least 3 to 40% (Abstract). Additionally, one of ordinary skill in the art would appreciate that a material comprising 8.0% or more in uniform elongation would comprise an A80 elongation at fracture within the claimed range.
Xu discloses wherein the method comprises:
a pre-product of steel having a composition consisting essentially of (in wt.%): C: 0.0005 to 0.9, Mn: more than 3.0 to 12, with remainder being iron including unavoidable steel-associated elements (Abstract),
optionally including at least one alloying element selected from the group consisting of (in wt.%): Al: up to 10, Si: up to 6, Cr: up to 6, Nb: up to 1.5, V: up to 1.5, Ti: up to 1.5, Mo: up to 3, Cu: up to 3, Sn: up to 0.5, W: up to 5, Co: up to 8, Zr: up to 0.5, Ta: up to 0.5, Te: up to 0.5, B: up to 0.15, P: up to 0.1, S: up to 0.1, N: up to 0.1, and Ca: up to 0.1 (Abstract; para. [0036]). 
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05. Additionally, these elements are optional and therefore not required to meet the claimed limitations.
Xu further discloses wherein a residual austenite proportion of the pre-product of steel is 5% to 80% (para. [0021]).

Xu does not disclose heating the pre-product of steel to a temperature in a temperature range above 60C and below 350C, nor hot-forming the pre-product of steel in said temperature range subsequent to the heating.
Hammer teaches a similar invention (Abstract) wherein a steel sheet is subjected to subsequent heating and hot-forming by heating in a range of 150-400C and hot-forming within this temperature range (Abstract; para. [0027]-[0028]) in order to increase the strength without reducing elongation properties (para. [0030], [0032]) by transforming globular residual austenite into film-like residual austenite and [0035]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have heated and hot-formed the steel sheet of Xu within the claimed temperature range, as taught by Hammer, in order to increase the strength of the product without reducing ductility (see teaching above by Hammer). 

Regarding Claims 41-44 and 46-51, Xu discloses wherein the pre-product of steel contains (in wt.%):
Claim
Element
Claimed Range
Xu
Citation
Overlap
41
C
0.05-0.42
0.1-0.35
[0005]
0.1-0.35
42
Mn
>5 and <10
4.5-10
[0005]
>5 and <10
43
Al
0.1-5
0.03-2.5
[0034]
0.1-2.5
44
Si
0.05-3
1-3
[0033]
1-3
46
Nb
0.005-0.4
<0.1
[0036]
0.005 to <0.1
47
V
0.005-0.6
<0.3
[0036]
0.005 to <0.3
48
Ti
0.005-0.6
<0.1
[0036]
0.005 to <0.1
49
Mo
0.005-1.5
<0.05
[0036]
0.005-0.05
50
Sn
<0.2
0
silent
0
51
Cu
<0.5
<0.2
[0036]
<0.2


Regarding Claim 50, Xu is silent towards a content of Sn. One of ordinary skill in the art would appreciate that Sn is therefore absent and 0%, which is inclusive of the claimed range.
Regarding the above claimed ranges, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05. 

Regarding Claim 64, Xu in view of Hammer disclose applying a metallic or lacquer coat on the pre-product of steel prior to the pre-product of steel being heated (Xu, para. [0039]; Hammer, para. [0036]).

Regarding Claim 65, Xu in view of Hammer disclose wherein the metallic coat contains at least one element selected from the group consisting of Zn, Mg, Al and Si (Xu, para. [0039]; Hammer, para. [0036]).

Regarding Claim 66, Xu in view of Hammer disclose wherein the metallic coat contains a Zn alloy selected from the group consisting of ZnMg, ZnAI, ZnNi, ZnFe, ZnCo or ZnAlCe (Xu, para. [0039]; Hammer, para. [0036]). It would be obvious to one of ordinary skill in the art to choose a Zn alloy coating consisting of ZnMg and ZnAl, because these are conventional and well-known zinc alloys for hot-dipping. Additionally, Hammer discloses using alloys of Zn, Mg and Al (see para. [0036]), and it would be obvious to use alloys comprising a combination of these elements.

Regarding Claim 67, Xu in view of Hammer do not expressly disclose wherein the pre-product is heated to the temperature inductively, conductively, by radiation, or by heat conduction in a forming tool and after forming. However, it would be obvious to one of ordinary and routine skill in the art to heat the steel using these techniques because they are well-known and conventional methods of heat treating steel.
Xu does not disclose cooling in air or in moving gases, air or liquid media.
Hammer further teaches cooling in air to reduce effort (para. [0033]). Additionally, these cooling methods are well-known and conventional means to those of routine skill in the art, and would be obvious to one of ordinary skill in the art to use the claimed cooling. 

	Regarding Claim 68, Xu in view of Hammer disclose wherein the pre-product is a sheet metal plate or a pipe (Xu, Abstract; Hammer, Abstract).

Regarding Claim 69, Xu in view of Hammer discloses wherein the sheet metal plate is made of a hot strip or cold strip (Xu, Abstract; Hammer, [0058])

Claim 54 is rejected under 35 U.S.C. 103 as being unpatentable over Xu and Hammer, as applied to 39 above, in further view of Alazarov-281 (previously cited, US 20170130291 A1).
Regarding Claim 54, Xu does not disclose wherein pre-product of steel contains (in wt.%) Zr: 0.005 to 0.3.
Alazarov-291 discloses a similar invention wherein Zr is included from 0.002-0.3wt% in order to increase strength by forming fine precipitates and preventing boronitrides when Boron is present in the composition (para. [0073]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included 0.002-0.3wt% Zr, as taught by Alazarov-291, for the invention disclosed by Xu and Hammer, in order to increase strength by forming fine precipitates and preventing boronitrides when Boron is present in the composition.

Claims 55-56 are rejected under 35 U.S.C. 103 as being unpatentable over Xu and Hammer, as applied to Claim 39 above, in further view of Motohiro (previously cited, JP 2012149277, see English Machine Translation).
	Regarding Claims 55-56, Xu does not disclose wherein the steel pre-product contains (in wt.%) (Claim 55) Ta: 0.005 to 0.3 or (Claim 56) Te: 0.005 to 0.3.
Motohiro teaches a similar steel wherein Te is added from 0.001-0.3% in order to improve machinability while balancing for toughness (para. [0033]) and wherein Ta is included from 0.001-0.3% in order to suppress grain coarsening and to improve mirror surface property (para. [0034]).	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included (Claim 55) 0.001-0.3%Ta and (Claim 56) 0.001-0.3%Te, as taught by Motohiro, for the invention disclosed by Xu and Hammer, in order to improve machinability while balancing for toughness (see teaching for Te above) and in order to suppress grain coarsening and improve mirror surface property (see teaching above for Ta).	

Claim 59 is rejected under 35 U.S.C. 103 as being unpatentable over Xu and Hammer, as applied to Claim 39 above, in further view of Arlazarov (previously cited, US 20170321294 A1).
Regarding Claim 59, Xu in view of Hammer do not disclose wherein the pre-product of steel is heated only partially at a temperature range of above 60*C to below 450*C.
Arlazarov teaches wherein a pre-product of steel is hot-formed only partially at a temperature range of above 60*C to below 450*C (para. [0030] and [0140]; wherein hot forming may occur at different or only one location). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have hot-formed the pre-product of steel only partially at a temperature range of above 60*C to below 450*C, as taught by Arlazarov, for the invention disclosed by Xu and Hammer. While Xu in view of Hammer and Arlazarov discloses hot forming (not heating) in only one location of the steel product, it would have been obvious to one of ordinary skill in the art to have also heated the steel product only partially as well in order to hot form in only one, or a specific, location. One would be motivated to do this in order to hot form and heat a specific location, such as the end of a long steel pipe, without the expense and time taken to heating the entire product.

Claims 70-72 are rejected under 35 U.S.C. 103 as being unpatentable over Xu and Hammer, as applied to Claim 68 and Claim 39, respectively, in further view of Cho (previously cited, US 20180002775 A1) and Kawamoto (previously cited, US 20130086965 A1). 
Regarding Claims 70-72, Xu in view of Hammer disclose wherein (Claim 70) the pre-product of steel is a hot strip or a cold strip which comprises an inner or an outer coating (Xu, [0039]; Hammer, [0036]). One of ordinary skill in the art would appreciate said coating to comprise at least one side of the steel sheet, and therefore read on either an inner or outer coating. 
Xu in view of Hammer do not disclose wherein the hot strip or cold strip produces a (Claim 70 and 71) a seamlessly hot-rolled pipe or a welded pipe. 
Xu in view of Hammer also do not disclose (Claim 71) wherein in the course of the hot-forming procedure, the pre-product of steel is subjected to one or multiple drawings or annealing processes, or wherein (Claim 72) the pre-product is subjected to final cold-forming after hot-forming. 

Cho discloses a similar method well-known to one of ordinary skill in the art in produce automotive components.
Cho teaches wherein a welded steel pipe is produced from a hot or cold-rolled strip by hot forming (para. [0009]; para. [0151]-[0152]) and then annealing to increase toughness and durability (para. [0011]; tempering reads on annealing).
Kawamoto also discloses a similar method wherein a steel pipe is hot formed and then further subjected to straightening and cold drawing (cold forming) in order to obtain dimensional accuracy and good surface condition (para. [0083]). 
Kawamoto further teaches wherein cold drawing is performed at least one time in order to obtain the predetermined dimensions, and wherein straightening is carried out to remove unwanted bends in the steel (para. [0087] and [0090]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have (Claim 70 and 71) used a pipe as the pre-product of steel, as taught by Cho and Kawamoto, and one produced by welding from a hot strip or a cold strip, as taught by Cho, for the invention disclosed by Xu and Hammer, in order to manufacture an automotive component (see teaching above by Cho). 
It would have also been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have (Claim 72) performed final cold-forming, such as drawing, after hot-forming, as taught by Kawamoto, for the invention disclosed by Xu, Hammer and Cho, in order to produce a part with accurate dimensions and good surface finish (see teaching above by Kawamoto). 

Claims 39, 41-53, 57-58 and 67-69 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshioka (US 20190040490 A1) in view of Hammer (US 20160201157 A1).
Regarding Claims 39, Yoshioka discloses a method for producing a component with a minimum tensile strength of 700 MPa  and elongation at fracture A80 of at least 3 to 40% (para. [0021] and para. [0025]; see also values in Table 3). One of ordinary skill in the art would appreciate that a material comprising the tensile strength and tensile strength*elongation values, and the elongation values in Table 3, of Yoshioka, would comprise an A80 elongation at fracture within the claimed range.
Yoshioka discloses wherein the method comprises:
a pre-product of steel having a composition consisting essentially of (in wt.%): C: 0.0005 to 0.9, Mn: more than 3.0 to 12, with remainder being iron including unavoidable steel-associated elements (Abstract),
optionally including at least one alloying element selected from the group consisting of (in wt.%): Al: up to 10, Si: up to 6, Cr: up to 6, Nb: up to 1.5, V: up to 1.5, Ti: up to 1.5, Mo: up to 3, Cu: up to 3, Sn: up to 0.5, W: up to 5, Co: up to 8, Zr: up to 0.5, Ta: up to 0.5, Te: up to 0.5, B: up to 0.15, P: up to 0.1, S: up to 0.1, N: up to 0.1, and Ca: up to 0.1 (Abstract). 
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05. Additionally, these elements are optional and therefore not required to meet the claimed limitations.
Yoshioka further discloses wherein a residual austenite proportion of the pre-product of steel is 5% to 80% (para. [0021]).

Yoshioka does not disclose heating the pre-product of steel to a temperature in a temperature range above 60C and below 350C, nor hot-forming the pre-product of steel in said temperature range subsequent to the heating.
Hammer teaches a similar invention (Abstract) wherein a steel sheet is subjected to subsequent heating and hot-forming by heating in a range of 150-400C and hot-forming within this temperature range (Abstract; para. [0027]-[0028]) in order to increase the strength without reducing elongation properties (para. [0030], [0032]) by transforming globular residual austenite into film-like residual austenite and [0035]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have heated and hot-formed the steel sheet of Yoshioka within the claimed temperature range, as taught by Hammer, in order to increase the strength of the product without reducing ductility (see teaching above by Hammer). 

Regarding Claims 41-53 and 57-58, Yoshioka discloses wherein the pre-product of steel contains (in wt.%):
Claim
Element
Claimed Range
Yoshioka
Citation
Overlap
41
C
0.05-0.42
0.10-0.60
[0033]
0.1-0.42
42
Mn
>5 and <10
>2.5 to 10
[0037]
>5 and <10
43
Al
0.1-5
0.01-1.5
[0045]
0.1-1.5
44
Si
0.05-3
1-3
[0035]
1-3
45
Cr
0.1-4
0-1
[0060]
0.1-1
46
Nb
0.005-0.4
0-0.2
[0052]
0.005-0.2
47
V
0.005-0.6
0-0.5
[0056]
0.005-0.5
48
Ti
0.005-0.6
0-0.2
[0054]
0.005-0.2
49
Mo
0.005-1.5
0-0.3
[0058]
0.005-0.3
50
Sn
<0.2
0-0.1
[0065]
0-0.1
51
Cu
<0.5
0.05-0.50
[0049]
0.05 to <0.5
52
W
0.01-3
0-0.1
[0067]
0.01-0.1
53
Co
0.01-5
0-0.1
[0067]
0.01-0.1
57
B
0.001-0.08
0-0.005
[0062]
0.001-0.005
58
Ca
0.005-0.01
0-0.005
[0069]
0.005


Regarding the above claimed ranges, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05. 
	
Regarding Claim 67, Yoshioka in view of Hammer do not expressly disclose wherein the pre-product is heated to the temperature inductively, conductively, by radiation, or by heat conduction in a forming tool and after forming. However, it would be obvious to one of ordinary and routine skill in the art to heat the steel using these techniques because they are well-known and conventional methods of heat treating steel.
Yoshioka also does not disclose cooling in air or in moving gases, air or liquid media.
Hammer further teaches cooling in air to reduce effort (para. [0033]). Additionally, these cooling methods are well-known and conventional means to those of routine skill in the art, and would be obvious to one of ordinary skill in the art to use the claimed cooling. 

	Regarding Claim 68, Yoshioka in view of Hammer disclose wherein the pre-product is a sheet metal plate or a pipe (Yoshioka, Abstract; Hammer, Abstract).

Regarding Claim 69, Yoshioka in view of Hammer discloses wherein the sheet metal plate is made of a hot strip or cold strip (Yoshioka, Abstract; Hammer, [0058])

Claim 54 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshioka and Hammer, as applied to 39 above, in further view of Alazarov-281 (previously cited, US 20170130291 A1).
Regarding Claim 54, Xu does not disclose wherein pre-product of steel contains (in wt.%) Zr: 0.005 to 0.3.
Alazarov-291 discloses a similar invention wherein Zr is included from 0.002-0.3wt% in order to increase strength by forming fine precipitates and preventing boronitrides when Boron is present in the composition (para. [0073]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included 0.002-0.3wt% Zr, as taught by Alazarov-291, for the invention disclosed by Yoshioka and Hammer, in order to increase strength by forming fine precipitates and preventing boronitrides when Boron is present in the composition.

Claims 55-56 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshioka and Hammer, as applied to Claim 39 above, in further view of Motohiro (previously cited, JP 2012149277, see English Machine Translation).
	Regarding Claims 55-56, Xu does not disclose wherein the steel pre-product contains (in wt.%) (Claim 55) Ta: 0.005 to 0.3 or (Claim 56) Te: 0.005 to 0.3.
Motohiro teaches a similar steel wherein Te is added from 0.001-0.3% in order to improve machinability while balancing for toughness (para. [0033]) and wherein Ta is included from 0.001-0.3% in order to suppress grain coarsening and to improve mirror surface property (para. [0034]).	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included (Claim 55) 0.001-0.3%Ta and (Claim 56) 0.001-0.3%Te, as taught by Motohiro, for the invention disclosed by Yoshioka and Hammer, in order to improve machinability while balancing for toughness (see teaching for Te above) and in order to suppress grain coarsening and improve mirror surface property (see teaching above for Ta).	

Claim 59 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshioka and Hammer, as applied to Claim 39 above, in further view of Arlazarov (previously cited, US 20170321294 A1).
Regarding Claim 59, Yoshioka in view of Hammer do not disclose wherein the pre-product of steel is heated only partially at a temperature range of above 60*C to below 450*C.
Arlazarov teaches wherein a pre-product of steel is hot-formed only partially at a temperature range of above 60*C to below 450*C (para. [0030] and [0140]; wherein hot forming may occur at different or only one location). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have hot-formed the pre-product of steel only partially at a temperature range of above 60*C to below 450*C, as taught by Arlazarov, for the invention disclosed by Yoshioka and Hammer. While Yoshioka in view of Hammer and Arlazarov discloses hot forming (not heating) in only one location of the steel product, it would have been obvious to one of ordinary skill in the art to have also heated the steel product only partially as well in order to hot form in only one, or a specific, location. One would be motivated to do this in order to hot form and heat a specific location, such as the end of a long steel pipe, without the expense and time taken to heating the entire product.
	
Response to Arguments
Applicant’s arguments, filed May 2, 2022, with respect to Claim 39, and dependent claims thereof, rejected under 35 U.S.C. 103 over Nakagawa and over Arlazarov, have been fully considered and are persuasive in view of Applicant’s amendments to the claims further limiting the composition and the heating and hot forming temperatures.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Xu in view of Hammer, and over Yoshioka in view of Hammer, as detailed above.
Applicant’s arguments directed towards Nakagawa and Arlazarov are deemed moot in view of the new grounds of rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE P SMITH whose telephone number is (303)297-4428.  The examiner can normally be reached on Monday - Friday 9:00-4:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on (571)-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CATHERINE P. SMITH
Patent Examiner
Art Unit 1735


/CATHERINE P SMITH/Examiner, Art Unit 1735                                                                                                                                                                                                        
/KEITH WALKER/Supervisory Patent Examiner, Art Unit 1735